Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reimer et al (8033377).


It should be noted that the recitation “for use," " releasably securable," "configured to” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the 



“(9) Unloading auger 18 is used to unload clean grain from grain tank 16 to a vehicle, such as a semi trailer, gravity wagon, straight truck, etc. Unloading auger 18 pivots about a generally vertical axis (depending upon the orientation of harvester 10) at input end 22 which receives grain from grain tank 16. Unloading auger 18 is configured as a folding unloading auger including an outer auger 26 which pivots relative to an inner auger 24 about a hinge assembly 27. Inner auger 24 has an outer end 28 which lies adjacent to an inner end 30 of outer auger 26. Inner auger 24 carries a flighting 32 therein, which is held in a generally concentric position within the auger tube by a support structure 34 at outer end 28. A first coupler 36 is also carried by support structure 34, and is axially movable within support structure 34. First coupler 36 is rotatably driven by a flighting 32 (and its center support member) within inner auger 24.”
[AltContent: textbox (Groove & tongue)][AltContent: arrow][AltContent: arrow][AltContent: textbox (flanges which abut one another)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    699
    516
    media_image1.png
    Greyscale

1. A tailings conveyor for use in a combine harvester, the tailings conveyor comprising: a lower part (24); and an upper part (26) hingedly connected to the lower part (NOTE: a “hinge” structure is not claimed positively and distinctly; see quoted teachings above; hinge 27).

2. The tailings conveyor of claim 1 wherein the lower part and the upper part are releasably securable in an aligned position (engagement assistors 50).



4. The tailings conveyor of claim 3, wherein the abutment of each of the lower part and the upper part comprises a radially extending flange (marked up).

5. The tailings conveyor of claim 3, wherein the abutment of one of the lower part or the upper part comprises a circumferential groove and the abutment for the other of the lower part or the upper part comprises a peripheral tongue configured to be seated within the circumferential groove (marked up).

[AltContent: textbox (frustoconical portion)][AltContent: arrow][AltContent: textbox (Male & female fittings)][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper drive shaft)][AltContent: textbox (Lower drive shaft)][AltContent: arrow]
    PNG
    media_image2.png
    379
    744
    media_image2.png
    Greyscale


wherein the lower part and the upper part together define a conveyance channel in which the drive shaft is configured to rotate the screw conveyor (shown/taught above).

7. The tailings conveyor of claim 6, wherein the drive shaft comprises a lower drive shaft within the lower part and an upper drive shaft within the upper part (marked up), 
wherein one of the lower drive shaft or the upper drive shaft comprises a male fitting, and wherein the other of the lower drive shaft or the upper drive shaft comprises a female fitting (marked up).

8. The tailings conveyor of claim 7, wherein the male fitting comprises a frustoconical portion configured to seat within the female fitting (marked up).

[AltContent: textbox (Biasing/spring)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Adjustment cap)][AltContent: arrow][AltContent: textbox (Radial projection & abutment surface)][AltContent: arrow]
    PNG
    media_image1.png
    699
    516
    media_image1.png
    Greyscale


9. The tailings conveyor of claim 7, wherein one of the male fitting or the female fitting comprises a radial projection and the other of the male fitting or the female fitting comprises an abutment surface (marked up).



(15) During an unloading operation, outer auger 26 is moved to the unfolded position relative to inner auger 24 for unloading of grain. First engagement cog 46 engages with an engagement assistor 50 and initiates rotation of flighting 40 within outer auger 26. First engagement cog 46 is spring loaded against the engagement assistor 50 with a force allowing first engagement cog 46 to engage and then ride over and past the engagement assistor 50. First engagement cog 46 continues to engage and skip over each engagement assistor 50 until contacting second engagement cog 48. The intermittent contact with each engagement assistor 50 begins rotation of flighting 40. Positive engagement between first engagement cog 46 and second engagement cog 48 ensures rotation of flighting 40 within outer auger 26.”

10. The tailings conveyor of claim 7, wherein the male fitting comprises an adjustable cap configured to seat against the female fitting (marked up; NOTE: the structure enabling “adjustable” capability is not claimed; however, the biasing means/spring is marked up which meets the capability).

11. The tailings conveyor of claim 10, wherein the adjustable cap is configured to move axially with respect to the drive shaft (taught above).

[AltContent: textbox (Longitudinal member)][AltContent: arrow]
    PNG
    media_image2.png
    379
    744
    media_image2.png
    Greyscale



12. The tailings conveyor of claim 11, further comprising a longitudinal member secured to the upper drive shaft or the lower drive shaft (marked up).

13. The tailings conveyor of claim 12, wherein the adjustable cap is mounted on the longitudinal member and configured to move axially with respect to the longitudinal member (capability is shown/taught above).

14. The tailings conveyor of claim 10, wherein the cap comprises a plurality of abutment surfaces and the female fitting comprises a plurality of abutment surfaces (figs 4, 5).

15. The tailings conveyor of claim 13, wherein a biasing member is located on the longitudinal member and in contact with the longitudinal member and the cap (already addressed above, see cl. 10).

16. The tailings conveyor of claim 1, wherein the upper part defines an ejection channel  (at discharge end 38) having a peripheral flange (fig 1).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimer et al (8033377), in view of Rowland-Hill et al (3669125).

Although, the body of the claim 1 fails to particularly claim the distinguishing structure of the “tailings,” Reimer teaches the foldable auger applicable over various applications, i.e. in a tailings return system, using ordinary skill in the art.

Rowland-Hill more specifically describe an tailings auger (66).



	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the foldable auger of Reimer with the teachings of Rowland-Hill, because it would not have been outside the skill to apply the same flexibly foldable auger feature in a “tailings” application using sound engineering judgement.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Wilde von Wildemann (EP 2719271) teaches a tailings return system (fig 2) which can be modified with a well known foldable screw conveyor for easier installation (see Reimer above).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671